DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
The following is a non-final Office Action in response to Applicant’s submission filed on 12/17/2020.  Currently claims 1-20 are pending and claims 1, 18, and 20 are independent. 
	
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2020 appears to be in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.
	
	

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), specifically an abstract idea, without significantly more.  With respect to claims 1-20, following the Supreme Court’s framework set forth in Alice and Mayo and the 2019 Revised Patent Subject Matter Eligibility Guidance, the inquiry for patent eligibility follows two steps: Step 1: Does the claimed invention fall within one of the four statutory categories of invention? Step 2A (Prong 1): Is the claim “directed to” an abstract idea?  Step 2A (Prong 2): Is the claim integrated into a practical application? Step 2B: Does the claim recite additional elements that amount to “significantly more” than the abstract idea?
In accordance with these steps, the Examiner finds the following:
Step 1: Claim 1 and its dependent claims (claims 2-17) are directed to a statutory category, namely a method.  Claim 18 and its dependent claim (claim19) are directed to a statutory category, namely an article of manufacture.  Claim 20 is directed to a statutory category, namely a system/machine.  
Step 2A (Prong 1): Claims 1, 18, and 20, which are substantially similar claims to one another, are directed to the abstract idea of “Certain methods of organizing human activity”, or more particularly, “Concepts relating to commercial or legal interactions (including: advertising, marketing or sales activities or behaviors; business relations) (See MPEP 2106).”  In this application that refers to using a computer system to optimize the organizing of rides within a ridesharing application.  To clarify this further, the Applicant’s disclosed invention is a conceptual system meant to perform the same function that a dispatcher might perform for a taxi company.  The abstract elements of claims 1, 18, and 20, recite in part “Obtain model…Determine class…Determine rewards…Select action…Receive signal…Determine allocation…Transmit allocation…”.  Dependent claims 2-17 and 19 add to the abstract idea the following limitations which recite in part “Train model…Platform is ride hailing…Location comprises…Order history comprises…Offer discount…Display signal…Receive signal…Model is based on…Make distribution…Allocate resources…Train model…Determine rewards…Maximize sum…Parameters comprise…Determine reward…Maximize reward…Identify historical reward…Approximate reward…”.  All of these additional limitations, however, only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 18, and 20.  
Step 2A (Prong 2):  Independent claims 1, 18, and 20, which are substantially similar claims to one another, do not contain additional elements that effectively integrate the exception into a practical application of the exception.  These claims do include the limitation that recites in part “Processors…Model… module…Memory…Non-transitory computer readable medium…Platform…” which limits the claims to a networked/computer based environment, but this is insufficient with respect to a practical application (See MPEP 2106.05(f)).    
  Additionally, dependent claims 2-17 and 19 do not include any additional elements to conduct a further Step 2A (Prong 2) analysis.
Step 2B: Independent claims 1, 18, and 20, which are substantially similar claims to one another, include additional elements, when considered both individually and as an ordered combination, which are insufficient to amount to significantly more than the judicial exception.  The additional elements of these claims recite in part “Processors…Model… module…Memory…Non-transitory computer readable medium…Platform……”.  These items are not significantly more because these are merely the software and/or hardware components used to implement the abstract idea (optimize the organizing of rides within a ridesharing application) on a general purpose computer (See MPEP 2106.05(f)).  This is exemplified in the Applicant’s specification in [0150] – “Hardware processor(s) 604 may be, for example, one or more general-purpose microprocessors.”  
Additionally, dependent claims 2-17 and 19 do not include any additional elements to conduct a further 2B analysis.
Accordingly, whether taken individually or as an ordered combination claims 1-20 are rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception, an abstract idea, without significantly more.	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-5, 9-11, and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Martin et al. (US 20220044569 A1)
Regarding claims 1, 18, and 20, Martin discloses a computer-implemented method, comprising: obtaining, by one or more computing devices, a model comprising an environment module, a resource allocation module, and a personal recommendation module (Martin Fig. 4 – Martin ¶ABS - the disclosed systems can utilize these multi-outcome transportation-value metrics and/or other models to manage and utilize dynamic transportation dispatch modes to more efficiently align provider devices and requestor devices across computer networks), wherein: the environment module is configured to cluster a plurality of users of a platform into a plurality of classes (Martin ¶49 - a transportation dispatch mode refers to a classification utilized to dispatch provider devices utilizing a unique algorithm, weight, or score) based on user contextual data of each individual user in the plurality of users, and to determine centric contextual information of each of the classes (Martin ¶82 - the system can determine value based on a variety of other contextual factors); the resource allocation module comprises one or more first parameters of each of the classes and is configured to determine, based on the one or more first parameters of each of the classes and the centric contextual information of each of the classes, probabilities of the platform making resource allocations to users in the respective classes (Martin ¶121 - In some embodiments, the provider dispatch control system 106 can utilize factors such as the length of time a provider device will be actively fulfilling transportation requests (e.g., a provider device shift). Furthermore, the provider dispatch control system 106 can also utilize factors such as a probability of conversion (e.g., the probability of transportation requests actually resulting in a fulfilled request) and/or a probability of cancellations (e.g., the probability of transportation requests that are cancelled prior to fulfillment)); the personal recommendation module comprises one or more second parameters of each of the classes and is configured to: determine, based on user contextual data of an individual user, a corresponding class of the individual user among the classes, and the probabilities, a corresponding probability of the platform making a resource allocation to the individual user (Martin ¶261 - the provider dispatch control system 106 determines a selection score (e.g., a dispatch score) for a provider device by utilizing a probability of conversion and a value of a transportation request. For example, the provider dispatch control system 106 can determine a probability of conversion (e.g., a probability of whether a transportation request will be fulfilled or canceled). Additionally, the provider dispatch control system 106 can combine the probability of a conversion with a value of the transportation request (e.g., a value associated with the request after costs of fulfilling the transportation request) to generate the selection score. In one or more embodiments, the provider dispatch control system 106 utilizes a probability of conversion and/or value of a transportation request (e.g., as a result of travel to a pickup location, vehicle type, time of day, distance, ETA) that is specific to a provider device to determine the selection score for the provider device in relation to the transportation request), determine, based on the one or more second parameters, different expected rewards corresponding to the platform executing different actions of making different resource allocations to the individual user in the corresponding class, and select an action from the different actions according to the different expected rewards, wherein a probability of executing the selected action is the corresponding probability (Martin ¶84 - For example, the provider dispatch control system 106 can determine an estimated multi-outcome transportation-value metric at a location that is based on a variety of outcomes and rewards corresponding to the location and also a variety of outcomes and rewards corresponding to successive locations from the location. Accordingly, the generated multi-outcome transportation-value estimated for a location (and time) can provide insight on the effect of dispatching a particular provider device to the location (at a particular time)); receiving, by the one or more computing devices, a real-time online signal of visiting the platform from a computing device of a visiting user; determining, by the one or more computing devices, a resource allocation action by feeding user contextual data of the visiting user to the model as the individual user and obtaining the selected action as the resource allocation action; and based on the determined resource allocation action, transmitting, by the one or more computing devices, a return signal to the computing device to present the resource allocation action (Martin Fig. 16, Fig 17).
Regarding claim 2, Martin discloses the environment module is configured to receive the selected action and update the one or more first parameters and the one or more second parameters based at least on the selected action by feedbacking a reward to the resource allocation module and the personal recommendation module; and the reward is based at least on the selected action and the probability of executing the selected action (Martin ¶119 - the provider dispatch control system 106 can train a machine learning model that predicts multi-outcome transportation-value metrics by comparing the predicted multi-outcome transportation-value metrics to the ground truth multi-outcome transportation-value metrics (e.g., via a loss function and/or backpropagation)).  
Regarding claims 3 and 19, Martin discloses the platform is a ride-hailing platform; the real-time online signal of visiting the platform corresponds to a bubbling of a transportation order at the ride-hailing platform; the user contextual data of the visiting user comprises a plurality of bubbling features of a transportation plan of the visiting user; and the plurality of bubbling features comprise (i) a bubble signal comprising a timestamp, an origin location of the transportation plan of the visiting user, a destination location of the transportation plan, a route departing from the origin location and arriving at the destination location, a vehicle travel duration along the route, and a price quote corresponding to the transportation plan (Martin ¶1 - transportation matching systems that utilize web and mobile applications to manage real-time on-demand transportation requests from requestor devices. For example, on-demand transportation matching systems can match provider devices with requestor devices to provide transportation across a variety of geographic locations. This often involves communications from an on-demand transportation matching system via web or mobile applications on a provider device and a requestor device that coordinate various aspects of a transportation service (e.g., a pickup location, a drop-off location, etc.)), (ii) a supply and demand signal comprising a number of passenger-seeking vehicles around the origin location, and a number of vehicle-seeking transportation orders departing from the origin location (Martin Fig. 1), and (iii) a transportation order history signal of the visiting user (Martin ¶42 - A transportation request can include information such as a pickup location, a destination location (e.g., a location to which the requestor wishes to travel), a request location (e.g., a location from which the transportation request is initiated), location profile information, a requestor rating, or a travel history).  
Regarding claim 4, Martin discloses the origin location of the transportation plan of the visiting user comprises a geographical positioning signal of the computing device of the visiting user; and the geographical positioning signal comprises a Global Positioning System (GPS) signal (Martin ¶351 - In particular embodiments, transportation matching system 1902 may be a network-addressable computing system that can host a transportation matching network. Transportation matching system 1902 may generate, store, receive, and send data, such as, for example, user-profile data, concept-profile data, text data, transportation request data, GPS location data).  
Regarding claim 5, Martin discloses the transportation order history signal of the visiting user comprises one or more of the following: a frequency of order transportation order bubbling by the visiting user; -50-Attornev Docket No.: 55KS-320333 a frequency of transportation order completion by the visiting user; a history of discount offers provided to the visiting user in response to the order transportation order bubbling; and a history of responses of the visiting user to the discount offers (Martin ¶61 - These user accounts can include a variety of information regarding requestors/providers, including user information (e.g., name, telephone number, etc.), vehicle information (e.g., vehicle type, license plate number), device information (e.g., operating system, memory or processing capability), payment information, purchase history, transportation history, etc)).
Regarding claim 9, Martin discloses the action comprises making no resource distribution or making one of a plurality of different amounts of resource distribution; and each of the actions corresponds to a respective cost to the platform (Martin Figs 11A – 11E).
Regarding claim 10, Martin discloses the model is configured to dynamically allocate resources to individual users (Martin ABS - the disclosed system can dynamically determine prioritized dispatch mode provider device slots, fill provider device slots based on performance metrics, and then select provider device from between a prioritized transportation dispatch mode and another transportation dispatch mode based on prioritization metrics corresponding to a transportation request); and -51-Attornev Docket No.: 55KS-320333the personal recommendation module is configured to select the action from the different actions by maximizing a total reward to the platform, subject to a limit of a total cost over a time period, the total cost corresponding to a total amount of distributed resources (Martin ¶230 - For instance, as shown in FIG. 11E, the provider dispatch control system 106 can utilize results from the modeled historical data to generate a trade-off curve 1140 (as a utilization model). In particular, the provider dispatch control system 106 can utilize one or more of the approaches described above to determine an estimated provider device utilization metric 1138 for a given (or selected) number of provider devices in a prioritized transportation dispatch mode 1139. Indeed, the provider dispatch control system 106 can utilize the trade-off curve 1140 to determine a number of provider device slots for the prioritized transportation dispatch mode in terms of a desired provider device utilization metric. Although FIG. 11E illustrates a trade-off curve in terms of provider device utilization, the provider dispatch control system 106 can similarly utilize a trade-off curve in terms of various rewards (in accordance with one or more embodiments) such as a transportation-mode value improvement metric, a multi-outcome transportation-value metric, or a total estimated monetary value from transportation requests due to a selected number of provider device slots for the prioritized transportation dispatch mode).
Regarding claim 11, Martin discloses training, by the one or more computing devices, the model by feeding historical data to the model, wherein each of the different actions is subject to a total cost over a time period, wherein: the total cost corresponds to a total amount of distributed resource; and the personal recommendation module is configured to determine, based on the one or more second parameters and previous training sessions based on the historical data, the different expected rewards corresponding to the platform executing the different actions of making the different resource allocations to the individual user (Martin ¶119 - For example, in order to train a machine learning model to estimate multi-outcome transportation-value metrics, the provider dispatch control system 106 can generate training data (e.g., ground truth data) from various locations at various times using the historical outcome and historical reward data. In particular, the provider dispatch control system 106 can sample historical outcomes and historical rewards for sets of locations and times corresponding to a number of historical provider device events).
Regarding claim 15, Martin discloses the model is configured to maximize a total reward to the platform over a time period T; and the model corresponds to a regret bound of OV (Martin ¶302 - the provider dispatch control system 106 can utilize the approaches described above to increase (or maximize) various types of rewards for a provider device (or the dynamic transportation matching system 104)).  
Regarding claim 16, Martin discloses the environment module is configured to identify a corresponding historical reward from the historical data as the reward; and if the corresponding class or the selected action does not exist in the historical data, the environment module is configured to use an approximation function to approximate the reward (Martin ¶101 - More specifically, the provider dispatch control system 106 can determine a function that approximates a multi-outcome transportation value by determining parameters for the function that result in a minimal error between the estimated multi-outcome transportation value and the multi-outcome transportation value from historical outcomes and historical rewards (e.g., to make the approximated value and the value from the historical data as similar as possible or the same)).
Regarding claim 17, Martin discloses the platform is an information presentation platform; the user contextual data of the visiting user comprises a plurality of visitor features of the visiting user; the plurality of visitor features comprise one or more of the following: a timestamp of the real-time online signal of visiting the platform, a geographical location of the visiting user, biographical information of the visiting user, a browsing history of the visiting user, and a history of click response to different categories of online information; the determined resource allocation action comprises one or more categories of information for display at the computing device of the visiting user; and the return signal comprises a display signal of the one or more categories of information (Martin ¶1 - transportation matching systems that utilize web and mobile applications to manage real-time on-demand transportation requests from requestor devices. For example, on-demand transportation matching systems can match provider devices with requestor devices to provide transportation across a variety of geographic locations. This often involves communications from an on-demand transportation matching system via web or mobile applications on a provider device and a requestor device that coordinate various aspects of a transportation service (e.g., a pickup location, a drop-off location, etc.) -  Martin ¶42 - A transportation request can include information such as a pickup location, a destination location (e.g., a location to which the requestor wishes to travel), a request location (e.g., a location from which the transportation request is initiated), location profile information, a requestor rating, or a travel history).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-8, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 20220044569 A1) in view of Chen et al. (H. Chen et al., "InBEDE: Integrating Contextual Bandit with TD Learning for Joint Pricing and Dispatch of Ride-Hailing Platforms," 2019 IEEE International Conference on Data Mining (ICDM), 2019, pp. 61-70, doi: 10.1109/ICDM.2019.00016 [online], [retrieved on 2022-07-29]. Retrieved from the Internet <https://ieeexplore.ieee.org/abstract/document/8970929>)
Regarding claim 6, Martin discloses obtaining, by one or more computing devices, a model comprising an environment module, a resource allocation module, and a personal recommendation module (Martin Fig. 4 – Martin ¶ABS - the disclosed systems can utilize these multi-outcome transportation-value metrics and/or other models to manage and utilize dynamic transportation dispatch modes to more efficiently align provider devices and requestor devices across computer networks) and the return signal comprises a display signal of the route, the price quote, and the price discount for the transportation plan (Martin Figs. 12-14).
Martin lacks the determined resource allocation action corresponds to the selected action and comprises offering a price discount for the transportation plan.
Chen, from the same field of endeavor, teaches the determined resource allocation action corresponds to the selected action and comprises offering a price discount for the transportation plan (Chen P. 63 - A pricing strategy consists of two components, 1) a base price which is a fixed price determined by the travel distance and travel time, etc, and 2) a pricing factor which is a multiplication over the base price. Note that in our setting, the base price is an external input, and our approach only considers the pricing factors. One key idea of our approach is that, instead of focusing on the immediate effect of a pricing strategy, we also consider its future effects. Intuitively, we encourage, with a reduced price, the conversion to orders of requests from a ’cold’ area to a ’hot’ area).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the rideshare dispatch methodology/system of Martin by including the ride hail pricing techniques of Chen because Chen discloses “a novel dynamic joint request pricing and order dispatch framework to further mitigate the supply-demand imbalance, and thus to improve efficiency of the ride-hailing platform (Chen P. 63)”.   Additionally, Martin further details that “the disclosed systems can utilize computing devices to model multi-outcome transportation-value metrics that account for expected spatio-temporal trajectories across locations, times and other contextual features, and then utilize computer networks to dispatch provider devices to locations based on the multi-outcome transportation-value metrics (Martin ¶2)” so it would be obvious to consider including the additional ride hail pricing techniques that Chen discloses because it would improve the overall efficiency of the ridehailing system discloses in Martin.
Regarding claim 7, Martin in view of Chen discloses receiving, by the one or more computing devices, from the computing device of the visiting user, an acceptance signal comprising an acceptance of the transportation plan of the visiting user, the price quote, and the price discount; and transmitting, by the one or more computing devices, the transportation plan to a computing device of a vehicle driver for fulfilling the transportation order (Martin Figs. 16-17).
Regarding claim 8, Martin discloses obtaining, by one or more computing devices, a model comprising an environment module, a resource allocation module, and a personal recommendation module (Martin Fig. 4 – Martin ¶ABS - the disclosed systems can utilize these multi-outcome transportation-value metrics and/or other models to manage and utilize dynamic transportation dispatch modes to more efficiently align provider devices and requestor devices across computer networks).
Martin lacks the model is based on contextual multi-armed bandits; and the resource allocation module and the personal recommendation module correspond to hierarchical adaptive contextual bandits.
Chen, from the same field of endeavor, teaches the model is based on contextual multi-armed bandits; and the resource allocation module and the personal recommendation module correspond to hierarchical adaptive contextual bandits (Chen ABS - To handle the high complexity brought by the new problem, we propose InBEDE (Integrating contextual Bandit with tEmporal DiffErence learning), a learning framework where pricing strategies are learned via a contextual bandit algorithm, and the dispatch strategies are optimized with the help of temporal difference learning).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the rideshare dispatch methodology/system of Martin by including the ride hail pricing techniques of Chen because Chen discloses “a novel dynamic joint request pricing and order dispatch framework to further mitigate the supply-demand imbalance, and thus to improve efficiency of the ride-hailing platform (Chen P. 63)”.   Additionally, Martin further details that “the disclosed systems can utilize computing devices to model multi-outcome transportation-value metrics that account for expected spatio-temporal trajectories across locations, times and other contextual features, and then utilize computer networks to dispatch provider devices to locations based on the multi-outcome transportation-value metrics (Martin ¶2)” so it would be obvious to consider including the additional ride hail pricing techniques that Chen discloses because it would improve the overall efficiency of the ridehailing system discloses in Martin.
Regarding claim 12, Martin discloses obtaining, by one or more computing devices, a model comprising an environment module, a resource allocation module, and a personal recommendation module (Martin Fig. 4 – Martin ¶ABS - the disclosed systems can utilize these multi-outcome transportation-value metrics and/or other models to manage and utilize dynamic transportation dispatch modes to more efficiently align provider devices and requestor devices across computer networks).
Martin lacks the resource allocation module is configured to maximize a cumulative sum of pj01u; pj represents the probability of the platform making a resource allocation to users in a corresponding class j of the classes; 0 represents a probability distribution of the corresponding class j among the classes; u represents an expected reward of the corresponding class j; and a cumulative sum of p1 01 is no larger than a ratio of a total cost budget of the platform over a time period T.
Chen, from the same field of endeavor, teaches the resource allocation module is configured to maximize a cumulative sum of pj01u; pj represents the probability of the platform making a resource allocation to users in a corresponding class j of the classes; 0 represents a probability distribution of the corresponding class j among the classes; u represents an expected reward of the corresponding class j; and a cumulative sum of p1 01 is no larger than a ratio of a total cost budget of the platform over a time period T (Chen P. 64 – 65). 
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the rideshare dispatch methodology/system of Martin by including the ride hail pricing techniques of Chen because Chen discloses “a novel dynamic joint request pricing and order dispatch framework to further mitigate the supply-demand imbalance, and thus to improve efficiency of the ride-hailing platform (Chen P. 63)”.   Additionally, Martin further details that “the disclosed systems can utilize computing devices to model multi-outcome transportation-value metrics that account for expected spatio-temporal trajectories across locations, times and other contextual features, and then utilize computer networks to dispatch provider devices to locations based on the multi-outcome transportation-value metrics (Martin ¶2)” so it would be obvious to consider including the additional ride hail pricing techniques that Chen discloses because it would improve the overall efficiency of the ridehailing system discloses in Martin.
Regarding claim 13, Martin in view of Chen discloses obtaining, by one or more computing devices, a model comprising an environment module, a resource allocation module, and a personal recommendation module (Martin Fig. 4 – Martin ¶ABS - the disclosed systems can utilize these multi-outcome transportation-value metrics and/or other models to manage and utilize dynamic transportation dispatch modes to more efficiently align provider devices and requestor devices across computer networks).
Chen further teaches the one or more first parameters comprise the pj and u1. (Chen P. 64 – 65).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the rideshare dispatch methodology/system of Martin by including the ride hail pricing techniques of Chen because Chen discloses “a novel dynamic joint request pricing and order dispatch framework to further mitigate the supply-demand imbalance, and thus to improve efficiency of the ride-hailing platform (Chen P. 63)”.   Additionally, Martin further details that “the disclosed systems can utilize computing devices to model multi-outcome transportation-value metrics that account for expected spatio-temporal trajectories across locations, times and other contextual features, and then utilize computer networks to dispatch provider devices to locations based on the multi-outcome transportation-value metrics (Martin ¶2)” so it would be obvious to consider including the additional ride hail pricing techniques that Chen discloses because it would improve the overall efficiency of the ridehailing system discloses in Martin.
Regarding claim 14, Martin in view of Chen discloses the resource allocation module is configured to determine the expected reward of the corresponding class j based on centric contextual information of the corresponding class j, historical observations of the corresponding class j, and historical rewards of the corresponding class j ( Martin ¶26 - the provider dispatch control system can use a prediction model to analyze a set of historical outcomes and historical rewards to determine an expected reward that not only reflects the anticipated benefit of traveling to a destination location but the benefit of future outcomes (e.g., future dispatch trajectories) initiating from the destination location. The provider dispatch control system can utilize a variety of models to determine the multi-outcome transportation-value metric, including a dynamic programming approach in addition to other machine learning models).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cetintas et al. (US 11113745 B1)
Bento et al. (WO 2013133879 A1)
Gopalakrishnan et al. (US 20180165731 A1)
Li et al. (CN 111862579 A)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837. The examiner can normally be reached Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624